DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 21 November 2022.
2.  Claims 2-16 are pending in the application.
3.  Claims 2-16 have been rejected.
4.  Claim 1 has been cancelled in a preliminary amendment.
Terminal Disclaimer
5.  The terminal disclaimer filed on 21 November 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,735,497 B2 has been reviewed and is NOT accepted.
	The applicant name that’s listed on the POA doesn’t match our records.  No additional fee is required with the resubmission.  This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).  The person who signed the terminal disclaimer has failed to state in what capacity it was signed on behalf of the juristic entity, and the person who signed it has not been established as being authorized to act on behalf of the juristic entity.  The party identified in the terminal disclaimer is not the applicant of record.  A request to change the applicant under 37 CFR 1.46(c) must be filed and must include an application data sheet specifying the applicant in the applicant information section and comply with 37 CFR 3.71 and 3.73.  To be reconsidered, the terminal disclaimer must be filed with the request under 37 CFR 1.46(c).
Response to Arguments
6.  Applicant's arguments filed 21 November 2022 have been fully considered but they are not persuasive.
	On page 6 the applicant argues that the Terminal Disclaimer filed is sufficient to overcome the double patenting rejection.
	The examiner respectfully disagrees.  The TD has not been accepted for the reasons listed above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.  Claims 2-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,735,497 B2 (hereinafter the ‘497 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the earlier filed claims of the ‘497 patent in that the claims of the ‘497 patent contain all of the limitation of the instant application.  Claims 2-16 of the instant application therefore are not patentably distinct from the earlier filed claims of the ‘497 patent, and as such, is unpatentable for obvious-type double patenting.
The ‘497 patent teaches: 
in response to receiving an account operating request of an account sent by a user device, obtaining a personal question from a personal questions database and sending the personal question to the user device [column 11, lines 52-57]; 
receiving, from the user device, a verification response to the personal question [column 12, lines 14-15]; 
determining whether a current user is a user associated with the account based at least in part on the verification response and a corresponding standard response in the personal questions database, wherein the personal question obtained from the personal questions database and the corresponding standard response were generated based at least in part on account operating information of the user associated with the account [column 12, lines 16-23]; 
obtaining the account operating information [column 12, lines 24-26]; and 
upon failing to locate, in the personal questions database, any personal question matching the obtained account operating information, generating a new personal question and a corresponding standard response based on the obtained account operating information [column 12, lines 30-41].  
Allowable Subject Matter
8.  Claims 2-16 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the current application is Castro et al US 2014/0137219 A1 (hereinafter Castro).  Castro is directed to user authentication in which at least one of a social network and business network of each user in a plurality of users is accessed.  Challenge questions requiring a user response are generated based on monitoring the user history data of the users.  The user response to a generated challenge questions is evaluated [abstract].  However, with respect to independent claims 2, 11 and 16 the prior art does not disclose, teach or fairly suggest the limitations of “obtaining the account operating information” and “upon failing to locate, in the personal questions database, any personal question matching the obtained account operating information, generating a new personal question and a corresponding standard response based on the obtained account operating information”.  
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
9.  The following references have been considered relevant by the examiner:
A.  Perlin et al US 2005/0188210 A1 directed to a system and method facilitating secure credential management [abstract].
B.  Berkman et al US 2014/0282942 A1 directed to authentication based on the user’s private factors, while not revealing at the server side information allowing the server to deduce the private answers [abstract].
C.  Schechter et al US 2010/0293608 A1 directed to providing evidence-based dynamic scoring to limit guesses in knowledge based authentication [abstract].
Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492